Name: 96/92/EC: Commission Decision of 11 January 1996 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, to take account of certain products imported from Uruguay (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  America;  tariff policy;  foodstuff
 Date Published: 1996-01-27

 Avis juridique important|31996D009296/92/EC: Commission Decision of 11 January 1996 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, to take account of certain products imported from Uruguay (Text with EEA relevance) Official Journal L 021 , 27/01/1996 P. 0071 - 0071COMMISSION DECISION of 11 January 1996 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, to take account of certain products imported from Uruguay (Text with EEA relevance) (96/92/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 21a and 22 thereof,Whereas Commission Decision 91/449/EEC (2), as last amended by Decision 95/140/EC (3), lays down the specimen animal health certificates in respect of meat products from third countries;Whereas no outbreaks of foot-and-mouth disease have been officially recorded in Uruguay since June 1990; whereas vaccination against that disease has not been carried out since 15 June 1995; whereas the competent authorities in Uruguay have provided for measures to eliminate and destroy any animals suffering from foot-and-mouth disease should it reappear;Whereas the categories of meat products that can be imported from third countries depend on the health situation in the country of production;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 91/449/EEC is hereby amended as follows:1. In Annex A, second part, the following country is added:'Uruguay (except for products based on pigmeat)`.2. In Annex E, second part, delete:'Uruguay`,Article 2 This Decision is addressed to the Member States.Done at Brussels, 11 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 240, 29. 8. 1991, p. 28.(3) OJ No L 91, 22. 4. 1995, p. 56.